DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 06/01/2022 in which claims 1, 4-6, 10, and 14-17 were amended and claims 3 and 12 canceled. No other claims were added, therefore claims 1, 4-10, and 14-20 are pending for examination below. 

Specification
The amendment to the title of the invention on 06/01/2022 is acknowledged and accepted, the previous objection is removed. 

Allowable Subject Matter
Claims 1, 4-10, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10, and 14, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the estimated charging time is a total charging time required for the terminal to complete the fast charging or a duration of a charging phase when the fast charging is performed on the terminal …  wherein determining whether the abnormal charging occurs according to the estimated charging time comprises: recording a charging time when turning on the fast charging functions; detecting a present charging state when the charging time is greater than or equal to the estimated charging time; and determining whether the abnormal charging occurs according to the present charging state.”
Claims 4-9 and 15-20 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859